Citation Nr: 9916937	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a headache 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1991 and May 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The August 1991 rating 
decision denied entitlement to service connection for 
headaches.  The May 1992 rating decision denied a petition to 
reopen a claim of entitlement to service connection for a low 
back disorder.  In March 1993, a local hearing officer 
reopened the veteran's claim of entitlement to service 
connection for a low back disorder.  This decision was 
implemented by an April 1993 rating decision, which also 
denied entitlement to service connection for a low back 
disorder on the merits.

The RO also denied entitlement to a permanent and total 
disability rating for pension purposes in August 1991, which 
was thereafter granted in April 1997.  The RO's action was a 
full grant of the benefit sought, and there is no longer an 
outstanding issue of fact or law pertaining to this claim.  
See Grantham v. Brown, 114 F .3d 1156 (1997).

The case was previously before the Board in June 1996, when 
it was remanded for additional records and examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  In May 1990, the RO denied entitlement to service 
connection for a low back disorder.  The veteran did not 
appeal.

2.  Evidence has been presented since the May 1990 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's claims are plausible, and sufficient 
evidence for an equitable disposition of the claims has been 
obtained.

4.  The evidence preponderates against a finding that the 
veteran sustained a low back injury during service.

5.  The medical opinion(s) relating the veteran's low back 
disorder to active service were made on the basis of the 
veteran's unsupported history of an inservice low back 
injury.  

6.  The veteran sustained an injury to the head as the result 
of a motorcycle accident in service in 1968.

7.  The injury to the veteran's head in service was not 
severe and did not result in a headache disorder.


CONCLUSIONS OF LAW

1.  The May 1990 RO rating decision that denied entitlement 
to service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the May 1990 RO rating decision 
that denied entitlement to service connection for a low back 
disorder is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303, 3.304 (1998).

4.  A headache disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that on 
entrance examination in May 1966, he gave a history of 
frequent or severe headaches.  Neurologic examination was 
normal.  The examiner diagnosed migraine headaches, alleged.

In a May 1966 letter, J. H. Scott, M.D. stated that he had 
treated the veteran for several years and there was no 
history of migraine headaches that would incapacitate him for 
any length of time.  Dr. Scott's treatment records dated in 
February 1965 indicate that the veteran sought treatment for 
a sore throat, headaches and vertigo for two days.  No 
diagnosis was rendered.   

The veteran complained of a frontal headache in October 1966.  
He was diagnosed as having sinusitis.  

The veteran was involved in a motorcycle accident in May 
1968.  He was wearing a helmet.  He denied any 
unconsciousness, but complained of a headache.  He was alert 
and oriented to person, place and time.  There were two small 
lacerations on the left side of the lip, which required three 
sutures.  Two teeth were missing.  There were multiple 
abrasions of the extremities (legs and arms).  A skull series 
was interpreted as normal.  The veteran denied any pain in 
his back.  Neurologically, he was intact.  He was 
hospitalized for 24 hours.  The final diagnoses were 
lacerations of the lip and multiple contusions and abrasions.

The veteran complained of a sinus headache in June 1970.  On 
separation examination in July 1970, he reported frequent or 
severe headaches and denied back trouble of any kind.  
Neurological examination and examination of the spine were 
normal.  The examiner noted frequent headaches related to 
worrying.  

The veteran originally submitted a claim for service 
connection to the RO in October 1975.  He reported only that 
he had dental work done as the result of an automobile 
accident in May 1969.  He made no mention of any back or 
headache disorder.

The first post-service medical evidence consists of private 
treatment records from McWillie M. Robinson, Jr., M.D. of the 
Jackson Bone and Joint Clinic.  These records, dated May to 
August 1988, revealed that the veteran was treated for low 
back symptomatology.  He gave a history of onset of low back 
pain following an automobile accident in March 1988.  There 
was radiation of the pain to the right lower extremity.  He 
denied any previous similar difficulty.  Pertinent diagnoses 
included lumbar strain.    

Also associated with the claims folder are private treatment 
records of the veteran from Lakeland Orthopaedic Clinic 
(including from J. Elmer Nix, M.D.), dated from 1988 to 1990.  
These records showed that the veteran was injured in March 
1988 as the result of a motor vehicle accident.  He reported 
low back pain within two hours after the automobile accident.  
About three weeks later, he had pain going down the lateral 
aspect of the right leg.  He had a second injury at work in 
November 1988 when he slipped and fell landing on his 
buttocks.  His pain worsened.  He was initially treated by 
Drs. Stribling and Robinson, and was then referred to the 
Lakeland Orthopaedic Clinic in December 1988.  The veteran 
denied any prior trouble with his back at that time.  He 
reported low back symptoms for seven months.  Pertinent 
diagnoses included possible lumbar herniated nucleus pulposus 
L3 right and possible segmental instability L4; however, 
magnetic resonance imaging (MRI) was normal.  It was 
indicated that the veteran might suffer from internal disc 
disruption.  A March 1990 MRI  showed degenerative changes in 
the L5 disc, which were not present in December 1988.  These 
changes were thought to be due to the aging process or could 
be due to some trauma to the disc, resulting in internal disc 
disruption.  In May 1990, the veteran was diagnosed as having 
a probable central herniated nucleus pulposus, lumbar, and 
possible segmental instability, L2, L3 and L4.

In his original March 1990 claim for service connection for a 
low back disorder, the veteran stated that he first injured 
his back in 1968 in Guam when he was loading bombs.  He was 
reportedly seen in the dispensary and provided muscle 
relaxants. 

In September 1990, the veteran was awarded $30,000.00 in 
Workman's Compensation benefits (compromise settlement) and 
$1,840.00 in temporary total disability benefits due to low 
back injuries sustained in March and November 1988.  The 
Workman's Compensation documents include medical records from 
Drs. Stribling and Robinson.  Dr. Stribling diagnosed the 
veteran as having lumbar strain and indicated that the 
disability began on March 24, 1988.  Dr. Robinson entered a 
consistent diagnosis and, according to the veteran's history, 
reported that the veteran had never had the same or similar 
condition in the past.  A transcript of a taped telephone 
interview reveals that upon questioning by a claims 
representative of the insurance company in May 1988, the 
veteran specifically denied a history of back trouble prior 
to the automobile accident.

Also associated with the Workman's Compensation documents is 
a deposition of B.J.P., dated in February 1990.  He stated 
that he had worked as a carpentry supervisor for 18 or 20 
years.  He had reportedly known the veteran for about 10 
years.  They were from the same community.  The veteran 
became a member of his crew in September 1989, and told him 
that he had injured his back in a car accident.  

VA outpatient treatment records dated in February 1991 show 
that the veteran was diagnosed as having tension headaches.  
Neurologic examination was normal.  A computed tomography 
scan of the head was normal in May 1991.  

The veteran underwent VA examination in June 1991.  He 
complained of low back pain and gave a history of having a 
canister blow up on him and throw him off a fork lift, 50 
feet away.  The examiner diagnosed probable low back strain.

On VA neurological examination in June 1991, the veteran 
stated that he was involved in a major explosion during 
active service and lost many of his teeth and suffered from 
headaches since that time.  He also attributed low back pain 
to this injury.  Neurologic examination was unremarkable.  
The examiner stated that the veteran had "headaches 
presumably related to a remote episode of trauma."

The veteran submitted lay statements from E.J.C., B.J.F., 
C.H., and B.J.P. to the RO in May 1992.  B.J.F. reported that 
she was married to the veteran from 1978 to 1987 and recalled 
that he suffered from numerous spells with his lower back.  
The veteran also reportedly suffered from severe headaches, 
and told her that he hurt his back in an accident during 
active service.

E.J.C. reported that he was the medic who treated the veteran 
in the emergency room in April 1968.  The veteran was there 
because of an accident and had bruises on his lower back.  He 
reportedly complained about his lower back hurting.  E.J.C. 
stated that he remembered this particular case because he 
lived in the town next to the veteran's town.  Also 
associated with the claims folder are E.J.C.'s service 
personnel records, which show that he was a medical corpsman 
at Columbus Air Force Base in 1968.

C.H. stated that he owned and operated a construction company 
and building supply company and had known the veteran since 
the early 1970s.  The veteran also worked for him as a 
carpenter and material handler during those years (until 
1989) and had to take off work because of back problems and 
headaches.  

B.J.P. reported that he worked with the veteran off and on 
from 1972 to 1989.  He was the veteran's foreman for a number 
of years, and recalled that he had to stay off work because 
of back pains and headaches.  The veteran reportedly told him 
that he hurt his back during active service.

VA treatment records dated in April 1992 show that the 
veteran complained of back pain.  He gave a history of an 
inservice motorcycle accident that affected his lumbar 
vertebrae.

In a June 1992 written statement, Hilton M. Fairchild, M.D. 
reported that he treated the veteran in 1971 soon after his 
discharge from service.  The veteran was having great 
difficulty with his back after injuring it during service.  
Dr. Fairchild indicated that he recently examined the veteran 
and reviewed his records from physicians who had previously 
treated him.  It was his opinion that the veteran had a pre-
existing back problem that was greatly aggravated by his 
automobile accident in 1988.  In a supplemental letter, Dr. 
Fairchild indicated that he remembered the veteran because he 
was one of his first patients.  Unfortunately, Dr. 
Fairchild's actual treatment records are no longer available.  
See Letter from Hilton M. Fairchild, M.D., dated October 2, 
1992.

The veteran testified at a personal hearing at the RO in July 
1992.  He stated that his headaches and back problems were 
related to a head injury sustained in a motorcycle accident 
in 1968.  His back pain had reportedly increased over the 
years.

The veteran was reexamined by VA in July and August 1992.  On 
neurologic examination, he reported having headaches ever 
since an accident during active service.  He stated that he 
had trauma to his face and jaw.  The examiner's impression 
was normal neurologic examination in an individual with mild 
muscle contraction headaches.  

On orthopedic examination, the veteran stated that he injured 
his back in a motorcycle accident in 1968.  He was reportedly 
hospitalized for several days for multiple injuries, 
including an injury to the back.  He stated that he was 
diagnosed as having lumbar strain at that time, and had 
continued to have intermittent problems with his back over 
the years.  The veteran further reported that he was involved 
in an automobile accident in 1988 and received Workman's 
Compensation; however, these benefits were terminated when it 
was discovered that he had a history of an injury during 
service.  An x-ray was unremarkable.  The examiner diagnosed 
chronic lumbar syndrome with history of old injury.

VA treatment records reveal that the veteran complained of 
headaches in July 1993.  In August 1993, he gave a history of 
chronic low back pain since 1968 that was increased following 
an automobile accident in 1988.  The examiner diagnosed 
chronic low back pain.

The veteran was diagnosed as having a history of headaches on 
VA general medical examination in September 1993.  
Neurological examination was essentially negative.  

On VA spine examination in September 1993 by the same 
examiner who saw him on orthopedic examination in July 1992, 
the veteran stated that he originally injured his back in 
1967 or 1968 when he jumped from a helicopter, and continued 
to have intermittent low back pain over the years.  This pain 
worsened after being involved in a automobile accident in 
1988.  He stated that he did not receive compensation after 
the accident because he was told he had a pre-existing back 
condition.  X-rays of the lumbar spine were unremarkable.  
The examiner diagnosed chronic lumbar syndrome with 
degenerative disc, history of injury times two.  In an 
addendum to the report, the examiner indicated that after he 
had completed dictation of the report, the veteran told him 
that he first injured his back in a motorcycle accident at 
Columbus Air Force Base, and that therefore, it appeared that 
he had three separate back injuries over the years.

At a personal hearing at the RO in August 1993, the veteran 
testified that he originally had headaches related to a sinus 
condition during active service which were worsened by a 
motorcycle accident in 1968.  He was reportedly unconscious 
for two to three days and had a concussion.  He stated that 
he was in a coma and woke up complaining about his head and 
back.

The veteran was awarded Social Security Administration (SSA) 
benefits due, in pertinent part, to a low back disorder and 
headaches, in August 1994.  Many of the records considered by 
SSA were duplicates of those in the VA claims file.  The 
veteran was examined by William W. Mayers, M.D. in August 
1993 and diagnosed as having back pain, probably degenerative 
disc disease, and history of headaches.  In a July 1994 
written statement, Dr. Fairchild reported that he had treated 
the veteran for back problems since the mid-1970s.

The veteran underwent VA spine examination in May 1995, by 
the same examiner who saw him in July 1992 and September 
1993.  He reported the onset of back pain during active 
service when he jumped out of a helicopter.  He sought 
medical attention and was given pain medication for lumbar 
strain.  After active service, he experienced low back pain 
one to two times per year.  The condition reportedly worsened 
after motor vehicle accident in 1988.  X-rays revealed mild 
L5-S1 disc space narrowing and slight anterior wedging of T12 
and L1.  The examiner's impression was "Chronic lumbar 
syndrome - history of service related lumbar strain - marked 
worsening of condition secondary to a motor vehicle accident 
per claimant history."

On VA neurological examination in June 1995, the examiner's 
impression was "normal neurologic examination in an 
individual with mainly non-neurogenic low back pain, but 
perhaps a mild nerve root irritation from time to time, and 
with vascular headaches."

In August 1996, H.M. Fairchild, M.D. reported that he 
originally treated the veteran in October 1971, at which time 
he complained of low back pain from an inservice injury.  He 
did not again treat the veteran for low back pain until 1988.  
He was currently treating the veteran for headaches, but his 
recollection was that he had a "service-connected injury to 
his low back for which I initially treated him."

The veteran was afforded a VA neurological examination in 
October 1996.  He reported having minor frontal headaches 
associated with sinus congestion prior to active service, 
which had remained essentially unchanged.  He stated that he 
was involved in a motor vehicle accident in 1968 and was 
rendered unconscious, or not fully conscious, for some three 
days.  He stated that he had to have extensive suturing of 
his forehead and various other parts of his face and body.  
Ever since that time, he stated that he had much more severe 
headaches.  The veteran indicated that he had another 
accident in 1968 when he was involved in an explosion, but 
did not think that this caused his headaches to change their 
pattern or severity.  Examination of the head revealed a 
well-healed, long scar from one side of the forehead to the 
other.  The examiner's impression was "Mainly nonneurogenic 
low back pain with occasionally mild nerve root irritation by 
symptoms only, but no significant neurologic deficits.  
Normal neurologic examination in regards to his headaches.  
[The veteran] has both muscle contraction headaches which may 
be related to sinus congestion or a variety of other factors 
but which are not disabling, and he has infrequent severe 
long-lasting headaches that sound like vascular headaches 
that seem by history to be related to the motorcycle accident 
that he had when he was in the service."  

On VA spine examination in October 1996, the examiner 
reviewed the veteran's medical records, including the service 
medical records.  The veteran reported that he developed 
minor low back pain following his inservice motor vehicle 
accident in 1968, and that it recurred intermittently.  Later 
in 1968, he was reportedly thrown off a forklift by an 
explosion, was seen in an aid station, and returned to work.  
He was also involved in an automobile accident in 1988.  The 
examiner diagnosed degenerative disc disease, L5-S1.  X-rays 
of the lumbar spine were normal.  The examiner stated:  

I believe the [veteran] has degenerative 
disk disease at L5-S1 based upon x-ray 
reports of narrowing of that disk and an 
MRI in 1990 which revealed a bulge of it 
not present on an earlier MRI made in 
1988.  I do not believe that the 
[veteran's] present problems can be 
ascribed to his injury in 1968.  The 
amount of injury was so little, if any at 
all, that there was no mention of 
complaints of low back pain or treatment 
of low back pain in the medical notes made 
at that time.  The injury in 1988 caused 
him to see at least three doctors.  If his 
present low back pain is to be attributed 
to an injury, it would be attributed to 
the one in 1988.

The veteran testified at a personal hearing at the RO in May 
1998.  His contentions were essentially the same as those 
noted above.  He stated that went overseas shortly after the 
inservice motor vehicle accident and did seek medical 
treatment, including after an explosion.  He did not seek 
treatment for back problems very much after service because 
he was trying to make a living.  He stated that he took 
aspirin.  

II.  Legal analysis

A.  General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected; it requires evidence 
relevant to the requirements for service connection of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease is manifest and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease is manifest during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  


B.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder

Here, the RO denied the veteran's original claim for service 
connection for a low back disorder in May 1990 and notified 
him of this decision by letter dated July 12, 1990.  The 
notification letter was sent to the veteran at his most 
recent address of record.  Accordingly, the Board concludes 
that the veteran was properly notified of the May 1990 rating 
decision.  Because the veteran did not file a notice of 
disagreement with that decision within one year, the rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302(a) (1998).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where as here, a final RO 
decision existed on a claim, i.e., in May 1990, that claim 
may not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A §  7104(b) (West 1991).  The exception is 
that if new and material evidence is presented or secured 
with respect to the claim, the Secretary shall reopen the 
claim and review the former disposition.  See 38 U.S.C. 
§ 5108, 7104.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted since the final May 1990 RO 
rating decision in accord with the holding in Hodge, supra.  
No prejudice to the veteran is exercised by the Board's 
appellate disposition herein for two reasons: (1) the Board's 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome, and, (2) the Board resolves 
this issue in the veteran's favor.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993). 

At the time of the May 1990 rating decision denying the 
veteran's claim for service connection for a low back 
disorder, the evidence did not show a relationship between 
any current low back disorder and the veteran's active 
service.  See Letter to the veteran from the RO, dated July 
12, 1990.  Evidence associated with the claims file 
subsequent to the May 1990 RO rating decision consists, in 
pertinent part, of a July 1992 diagnosis of chronic lumbar 
syndrome with history of old injury on VA orthopedic 
examination.  

The evidence received subsequent to May 1990 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In March 1993, a hearing officer found that new and material 
evidence had been submitted to reopen the veteran's claim.  
The Board agrees.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  The July 1992 diagnosis of chronic 
lumbar syndrome with history of old injury is both new and 
material.  It was not previously of record.  The diagnosis 
was based, in part, upon the veteran's history of an 
inservice low back injury in 1968, and suggests that the 
veteran's low back disorder had its onset during active 
service.  The diagnosis bears directly and substantially upon 
the pertinent issue regarding this claim, i.e., a connection 
between a current low back disorder and the veteran's active 
service.  This additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for a low 
back disorder is reopened. 


C.  Service connection for a low back disorder

The issue of service connection for a low back disorder on 
the merits was addressed by the RO in April 1993.  Therefore, 
the appellant will not be prejudiced by the Board's 
consideration of the issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. at 55.  As to determining whether 
there is an "approximate balance" of the evidence, the 
Court has stated,

[A] determination under [section 5107(b)] is 
necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision and 
certitude.  Equal weight is not accorded to 
each piece of material contained in a record; 
every item of evidence does not have the same 
probative value.  Judgments must be made but 
they must be accompanied by "a written 
statement of the Board's findings and 
conclusions, and reasons or bases for those 
findings and conclusions, on all material 
issues of fact or law presented on the 
record."  38 U.S.C.A. § [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright, 2 Vet. 
App. at 26; Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Gilbert, 1 Vet. App. at 59.  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As to the alleged injury to the back in service, the veteran 
is competent to state that he sustained an injury to his 
back.  King, 5 Vet. App. at 21.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board finds that the veteran's history of an inservice 
low back injury is not credible, and that his lack of 
credibility brings into question any diagnosis of low back 
disorder related to service.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  He 
has given inconsistent reports at various times in his 
history.  He reported suffering inservice low back injuries 
as a result of jumping from a helicopter, loading bombs, 
being in an explosion, being thrown from a forklift, and a 
being in a motorcycle accident.  However, the service medical 
records are entirely negative for any evidence of a low back 
injury.  Indeed, the veteran specifically denied any back 
pain during treatment after his motorcycle accident in May 
1968.  He again denied back trouble on separation examination 
in July 1970, and examination of the spine was normal.  The 
veteran also specifically denied any low back injuries prior 
to his 1988 automobile accident on examination by Drs. 
Robinson and Nix and upon questioning by a claims 
representative for his insurance company in 1988.  He has 
been untruthful in that he reported that his Workman's 
Compensation benefits were terminated due to a pre-existing 
low back disorder; whereas, the Workman's Compensation 
records reflect no such thing.  

The lack of any treatment for the veteran's alleged inservice 
injuries and his varying statements on appeal preponderate 
against a finding that he injured his low back during 
service.  His allegations of an inservice low back injury are 
not worthy of belief when viewed in the context of all the 
relevant evidence of record.  See Caluza, 7 Vet. App. at 511, 
citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).  "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).

In so concluding, the Board is cognizant of the statement 
from E.J.C. concerning his recollection of treating the 
veteran for bruises on his back and complaints of back pain 
following his inservice motorcycle accident in 1968.  The 
probative weight of this statement is negligible when 
compared to the veteran's contemporaneous denial of back pain 
noted in the service medical records at the time, which was 
given for the purpose of securing medical treatment.  The 
service medical records show only bruises to the extremities.  
There was no mention of any low back pathology and the 
veteran was neurologically intact.  The inservice medical 
evidence and contemporaneous statements of the veteran are 
found more probative to the issue on appeal because evidence 
contemporaneous with an event, including an injury, is 
generally more reliable than statements made much later 
recalling the details of the event.

The lack of any documented treatment for the veteran's 
alleged low back condition for nearly 18 years after his 
separation from active service, despite complaints of 
continuing symptomatology, also preponderates against a 
finding that the veteran had a chronic low back disorder 
during service.  In rendering a determination on the merits 
of claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496.  In some cases such as this one, the absence of 
evidence is more weighty and persuasive and probative of 
certain facts than is the evidence that exists and what is 
said is less credible and significant than what is not said, 
the latter which sometimes speaks volumes.

While Dr. Fairchild has reported treating the veteran for low 
back symptomatology in the 1970s, he has provided no 
contemporaneous treatment records or medical findings which 
lend credence to or corroborate this reported history.  The 
probative weight of this statement is further reduced given 
more than the 20 year gap in time between the actual 
treatment and the doctor's written statements, and the 
veteran's repeated denials of a prior low back condition in 
1988.  Any medical opinion based upon this unsupported 
history is not credible.

The Board also assigns little probative weight to the lay 
statements of B.J.F., C.H., and B.J.P. concerning their 
observations of the veteran's post-service low back 
symptomatology beginning in the 1970s.  These statements are 
directly contradicted by the veteran's own statements denying 
a prior low back condition given in 1988.  Further, B.J.P. 
offered conflicting statements on appeal.  In his February 
1990 deposition, he stated that he had known the veteran for 
10 years and that the veteran told him in 1989 that he 
injured his low back in a car accident, i.e., in 1988.  
However, in a statement received at the RO in May 1992, B.J.P 
reported that he had worked with the veteran as early as 1972 
and was told that by the veteran that he hurt his back during 
active service.

With regard to current diagnoses of a back disorder, the VA 
examiner in July 1992, September 1993 and May 1995 diagnosed 
the veteran as having chronic lumbar strain with a history of 
old injury.  It does not appear that the examiner had access 
to the veteran's medical records.  These statements, although 
written in such a way that they indicate a "diagnosis," are 
little more than a recitation of history provided by the 
veteran unenhanced by any additional medical comment by the 
doctor -- i.e., the veteran reported having a back injury and 
lumbar strain during active service -- and the doctor is not 
competent to opine as to matters outside his expertise such 
as whether the inservice injuries claimed by the veteran 
actually occurred.  See LeShore v. Brown, 8 Vet. App. 406, 
408-09 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement for medical nexus evidence and that 
such evidence cannot enjoy the presumption of truthfulness 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise).  The 
Board is not obligated to grant service connection on the 
basis of this examiner's diagnoses.  The Court has held that 
"[t]he Board is not required to accept doctors' opinions 
that are based on the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Those diagnoses were predicated on the veteran's history of 
statements concerning inservice low back injuries and 
experiencing back pain ever since the incidents, which has 
been rejected by the Board. 

The Board finds the October 1996 VA examiner's opinion that 
the veteran's current low back disorder is attributable to 
the 1988 automobile accident (as opposed to any claimed 
inservice low back injury) to be the most probative.  The 
Board so concludes because the examiner's opinion is based on 
a review of the medical evidence of record and is a direct 
response to the specific issue in this case upon which 
service connection depends.  More importantly, the examiner 
provided supporting clinical findings and a rationale for his 
opinion. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a low back condition.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).


D.  Service connection for a headache disorder

The veteran's claim is well grounded, in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is the 
opinion of the Board that all of the evidence necessary for 
adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

The veteran is presumed sound on entrance, except as to 
conditions noted on entrance, or where clear and unmistakable 
evidence establishes that a disability existed prior to 
service.  38 C.F.R. § 3.304(b).  There was no headache 
disorder noted on entrance into service in May 1966.  The 
question is whether there is clear and unmistakable evidence 
to rebut the presumption of soundness.  In this case, the 
veteran gave a history of headaches prior to active service.  
J.H. Scott, M.D. treated the veteran for complaints of 
headaches in February 1965, but did not diagnose a headache 
disorder.  In May 1966, Dr. Scott indicated that he had 
treated the veteran for several years and there was no 
history of migraine headaches.  The totality of the medical 
and lay evidence does not rebut the presumption of soundness.  
Therefore, the Board will take it as given that the veteran 
did not have a headache disorder before going into the 
service. 

The service medical records disclose complaints of headaches 
in October 1966, in May 1968 following a motorcycle accident, 
in June 1970, and on separation examination in July 1970, 
when the veteran was diagnosed as having frequent headaches 
related to worrying.

The first post-service medical evidence showing the presence 
of a headache disorder, diagnosed as tension headaches, is 
dated in February 1991, more than 20 years following the 
veteran's separation from active service.  

There are two relevant medical opinions of record.  On 
neurological examination in June 1991, a VA examiner 
diagnosed the veteran as having "headaches presumably 
related to a remote episode of trauma."  This diagnosis was 
based upon the veteran's history of being involved in a major 
explosion during active service when he lost many of his 
teeth.  There is no documentation of any such incident in the 
service medical records, and the veteran lost two teeth 
following the 1968 motor cycle accident, not as the result of 
any alleged explosion.  The Board is not obligated to grant 
service connection on the basis of this examiner's diagnosis.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The diagnosis 
was predicated on the veteran's history concerning an 
inservice explosion, which is rejected by the Board.  As 
noted above, the Board finds that the veteran himself is not 
credible, and that his lack of credibility brings into 
question any diagnosis of a headache disorder that is not 
predicated strictly on review of the medical records, 
physical examination findings or diagnostic test results.

On VA neurological examination in October 1996, the veteran 
was diagnosed as having muscle contraction headaches which 
may be related to sinus congestion and "infrequent severe 
long-lasting headaches that sound like vascular headaches 
that seem by history to be related to the motorcycle accident 
that he had when he was in the service."  The veteran had 
told the examiner that he was involved in a motor vehicle 
accident in 1968 and was rendered unconscious, or not fully 
conscious, for some three days.  He stated that he had to 
have extensive suturing of his forehead and various other 
parts of his face and body, and that since that time he had 
much more severe headaches.  The veteran's statements to the 
VA examiner that the nature of the injury to head injury was 
so severe that it resulted in unconsciousness for three days 
and required extensive suturing are not credible.  His 
statements do not comport with the documentary evidence that 
is contemporaneous with 1968 injury.  The service medical 
record show that the veteran denied any unconsciousness at 
the time of the accident and had only two small lacerations 
on the left side of his lip, which required three sutures.  
He was alert and oriented to person, place and time, and was 
hospitalized for only 24 hours.  A skull series was normal 
and he was neurologically intact.  

Thus, the Board assigns little probative weight to the 
October 1996 VA examiner's diagnosis because the doctor 
linked the diagnoses to a trauma in 1968, the alleged 
severity of which the Board has found not believable based on 
other evidence of record.  See Hickson v. West, 12 Vet. App. 
247 (1999) (holding that, in deciding a case on what was 
tantamount to an adjudication on the merits, the Board did 
not err in discounting the probity of a doctor's statement as 
to nexus because of the fact[] that it linked the appellant's 
back pain to an unspecified trauma and that it was not 
supported by clinical medical records.); see also Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (holding that "[a 
medical] opinion based upon an inaccurate factual premise has 
no probative value.").  The VA examiner's diagnosis was 
based entirely on an incredible factual premise of the 
severity of the injury provided by the veteran and on no 
clinical medical evidence.  There is no credible and 
competent evidence of record relating any current headache 
disorder to any documented inservice finding or event.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a headache disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a headache disorder is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

